DETAILED ACTION
	Claims 1-14 are currently pending. Claims 1-14 are maintained in rejection despite Applicant’s amendments/arguments filed 02/23/2021. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102017001332 (“Merz”) in view of DE 102011114298 (“Gonter”).
Referring to Claim 1: Merz teaches an airbag module for fixing on an underside of a rail vehicle (1) between the rail vehicle and a track (14) (Fig. 3.1), the airbag module comprising:
a bracket (2) for fixing the airbag module on the underside of the rail vehicle (Fig. 3.4);
a support flap (8) having a front end and a rear end, the support flap being pivotably mounted at the rear end by a pivot bearing, wherein the airbag module is convertible from a closed state (A) into an open state (B) by pivoting the support flap, with the front end of the support flap being movable toward the track (Fig. 3.1);

an airbag (7), having a second end fixed on the bracket (Fig. 3.4), which is folded in the closed state of the airbag module and unfolded in the open state of the airbag module (Para. [0012]) (Fig. 3.1), and which projects past the front end of the support flap (8) in its unfolded state (Fig. 3.4), so that the unfolded airbag and the support flap together form an impact protection for a person on the track (Para. [0005]),
wherein the guide element (9) is configured to guide the support flap (8) and the air cushion attached to the support flap over obstacles on the track in the presence of said obstacles.
	Merz does not specifically teach that airbag 7 has a first end fixed on support flap 8. However, Gonter teaches a vehicle airbag module, wherein the airbag 3 is fixedly attached to the lower panel or brake lining 15 (see attached English machine translation, Para. [0031]) (Fig. 5). Further, Gonter teaches that brake lining 15 may be attached to the vehicle via a swivel bracket 4, such as the one shown in Fig. 1 (machine translation, Para. [0033]). Thus, Gonter teaches an airbag 3 fixed at the upper end to the vehicle 1 and on the lower end to swivel bracket 4, i.e., support flap 4 (see Para. [0033] and Figs. 1 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Merz to replace airbag 7 and the air cushion attached to support flap 8 with a single airbag fixed to both the bracket and the support flap, such as the single airbag taught by Gonter, in order to simplify Merz’s device by replacing two airbags with a single airbag that will remain attached to 

Referring to Claim 2: Merz further teaches airbag module, wherein the guide element (9) is a sliding ski for sliding on the track or a wheel for rolling on the track (Fig. 3.1) (Para. [0006]).

Referring to Claim 3: Merz further teaches airbag module, further comprising a gas pressure device for filling of the airbag during opening of the airbag module (Para. [0005] and [0006]).

Referring to Claim 4: Merz does not specifically teach a releasable locking means for the support flap. However, Gonter teaches a similar airbag module with a pivoting support flap (4) on the underside of the vehicle (1), wherein the pivoting support flap is equipped with a locking mechanism (Figs. 1-3) (machine translation, Para. [0029] and [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Merz to use a locking mechanism on the support flap, as taught by Gonter, in order to prevent the support flap from making unwanted movement in the open and closed states.

Referring to Claim 6: Merz further teaches airbag module, wherein the bracket (2) comprises a storage unit open toward the support flap (8), which, in the closed state of 

Referring to Claim 7: Merz further teaches airbag module, wherein the support flap (8) comprises a frame, on whose rear end the pivot bearing is mounted (Fig. 3.1), and a cover plate (shown in dotted lines in open position B of Fig. 3.1) which is supported by the frame.

Referring to Claim 8: Merz further teaches airbag module, wherein the support flap (8) is essentially parallel to the bracket (2) in the closed state (A) of the airbag module.
Merz does not specifically teach that the support flap (8) has an angle of 30° to 80° to the bracket (2) in the open state (B) of the airbag module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Merz to make the support flap (8) have an angle of 30° to 80° to the bracket (2) in the open state to allow enough clearance for the airbag to deploy within that angle. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 9: Merz does not specifically teach that the airbag module has a height of at most 80 mm in its closed state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Merz to make the airbag module with a height of at most 80 mm in its closed state in order to In re Aller, 105 USPQ 233.

Referring to Claim 10: Merz further teaches airbag module, wherein the airbag module (7) is fixed on an underside of the rail vehicle (1) between the rail vehicle and a track (14) (Fig. 3.4).

Referring to Claim 11: Merz further teaches airbag module, wherein the airbag module is fixed on the rail vehicle (1) such that in the closed state (A), the airbag module does not project past the front end and/or the sides of the rail vehicle (Fig. 3.1).

Referring to Claim 12: Merz further teaches airbag module, wherein the rail vehicle comprises at least two airbag modules each according to claim 1, wherein the rail vehicle (1) defines a direction of travel, and wherein the two airbag modules (7) are arranged laterally adjacent when viewed in the direction of travel and, with respect to a center line of the rail vehicle, are arranged on different sides of the rail vehicle (Fig. 3.3) (Para. [0004]).

Referring to Claim 13: Merz further teaches airbag module, wherein the rail vehicle comprises at least three airbag modules (7) each according to claim 1,
wherein a first airbag module (7) is fixed on the rail vehicle (1) such that it is located between the rails (14), when viewed in a direction of travel (Fig. 3.3), and

wherein a third airbag module (7) is fixed on the rail vehicle such that it is located on the right side of the right rail, when viewed in the direction of travel (Fig. 3.3) (Para. [0004]).

Referring to Claim 14: Merz does not specifically teach that at least one of an orientation and a position of the airbag module (7) on the underside of the rail vehicle (1) is freely selectable such that at least one of the airbag modules is not parallel to one of the other airbag modules, and such that at least one of the airbag modules is fixed offset to another airbag module, when viewed in the direction of travel.
	However, Gonter teaches an airbag module (3, 10-14) with a variety of orientations and positions that are freely selectable (Figs. 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Merz to use a variety of freely selectable airbag module orientations, as taught by Gonter, in order to adapt the airbag module to a variety of vehicle shapes. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Gonter and Payne et al. (US 6,474,489).
Referring to Claim 5: Merz does not specifically teach a tensioned spring device configured to open the support flap. However, Payne teaches a railway airbag module, wherein a spring latch (636) is used to release an airbag door (632) (Fig. 5) (Col. 6, .


Response to Arguments
Applicant argues that Merz fails to teach the amended claim language reciting that “the guide element is configured to guide the support flap and the airbag over obstacles on the track in presence of said obstacles,” because Merz’s rollers 9 are arranged further back and an obstacle would first encounter the front end of the passenger rescue device. The Examiner responds that Merz’s rollers 9 may be reasonably interpreted as satisfying the amended guide element claim limitation because Merz’s rollers 9 are located on the front half of the support flap 8 (see annotated Fig. 3.1 below), and the claimed “obstacles” may be reasonably interpreted as a small rocks located on the rails. Merz’s rollers 9 would be configured to roll over said small rocks and guide the associated support flap and airbag over said small rocks. Thus, Merz may be reasonably interpreted as satisfying the claimed guide element.

    PNG
    media_image1.png
    586
    736
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617